

EXECUTION COPY




FIRST AMENDMENT


Dated as of August 31, 2005


TO


CREDIT AGREEMENT


Dated as of February 16, 2005


among


CINCINNATI BELL INC.,
as the Borrower,


Certain Subsidiaries of the Borrower
from time to time party thereto,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent and an L/C Issuer,


PNC BANK, NATIONAL ASSOCIATION
as Swingline Lender and an L/C Issuer,


and


The Other Lenders party thereto




_____________________________________________________________________________


BANC OF AMERICA SECURITIES LLC
as Sole Lead Arranger and Book Manager





--------------------------------------------------------------------------------





FIRST AMENDMENT
TO
CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
31, 2005, is entered into by and among CINCINNATI BELL INC., an Ohio corporation
(the “Borrower”), the Guarantors signatories hereto, the Lenders signatories
hereto and BANK OF AMERICA, N.A., as Administrative Agent and an L/C Issuer, and
PNC BANK, NATIONAL ASSOCIATION, as Swingline Lender and an L/C Issuer.
 


RECITALS


A. The Borrower, the Guarantors, the Lenders, the Swingline Lender, the L/C
Issuers and the Administrative Agent are party to that certain Credit Agreement
dated as of February 16, 2005 (as amended, modified, restated or supplemented
from time to time prior to the First Amendment Effective Date, the “Existing
Credit Agreement”).
 


B. The Borrower has requested that the Existing Credit Agreement be amended to
(i) establish a $400 million tranche B term loan facility (the “Tranche B
Facility”), and (ii) effect certain other modifications to the Existing Credit
Agreement.
 


C. The parties have agreed to amend the Existing Credit Agreement as set forth
herein.
 


D. The Lenders are willing to provide the Tranche B Facility on the terms and
conditions set forth herein and in the Amended Credit Agreement (as defined
below).
 


AGREEMENT


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 



I.  
CERTAIN DEFINITIONS

 
1.  Certain Definitions. The following terms used in this Amendment, including
its preamble and recitals, have the following meanings:
 
“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
 
“First Amendment Effective Date” shall have the meaning assigned to such term in
introductory paragraph of Article IV hereof.
 

--------------------------------------------------------------------------------


 
 
“Requisite Lenders” means, collectively, the Required Lenders and each Lender
that has agreed to provide a Tranche B Term Loan Commitment as of the First
Amendment Effective Date.
 
2.  Other Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Amendment, including its preamble and recitals,
have the meanings provided in the Amended Credit Agreement.
 

II.  
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 
Effective on and subject to the occurrence of the First Amendment Effective
Date, (i) the Existing Credit Agreement is hereby amended in its entirety to
read in the form attached as Annex I to this Amendment, (ii) Schedule 2.01 of
the Existing Credit Agreement is hereby amended by adding the table set forth in
the Supplement to Schedule 2.01 attached as Annex II to this Amendment, (iii)
Exhibit A of the Existing Credit Agreement is hereby amended in its entirety to
read in the form of such Exhibit A attached as Annex III to this Amendment, (iv)
the Existing Credit Agreement is hereby amended by adding Exhibit C-2 in the
form attached as Annex IV to this Amendment, (v) Exhibit F of the Existing
Credit Agreement is hereby amended in its entirety to read in the form of such
Exhibit F attached as Annex V to this Amendment, and (vi) Schedule 1.01(b),
Schedule 6.13(a) and Schedule 6.13(b) of the Existing Credit Agreement are
hereby amended in their entireties to read in the form of such Schedule 1.01(b),
Schedule 6.13(a) and Schedule 6.13(b) attached as Annex VI to this Amendment.
 

III.  
TRANCHE B TERM LOAN

 
Effective as of the First Amendment Effective Date, by execution of this
Amendment, each Lender party hereto hereby confirms its Tranche B Term Loan
Commitment in the aggregate principal amount set forth opposite such Lender’s
name on Schedule 2.01 to the Amended Credit Agreement and agrees to make its
portion of the Tranche B Term Loan to the Borrower on the First Amendment
Effective Date in accordance with Section 2.01(c) of the Amended Credit
Agreement. If such Lender is also a Revolving Lender, such Lender acknowledges
and agrees that its Tranche B Term Loan Commitment is in addition to any other
Commitment of such Lender under the Amended Credit Agreement. If such Lender is
not already party to the Existing Credit Agreement, such Lender (i)
acknowledges, agrees and confirms that, by its execution of this Amendment, such
Lender will, as of the First Amendment Effective Date, be deemed to be a party
to the Amended Credit Agreement and be bound by the provisions of the Amended
Credit Agreement and, to the extent of its Tranche B Term Loan Commitment and
Tranche B Term Loans, have the rights and obligations of a Lender thereunder and
(ii) hereby ratifies, as of the date hereof, and agrees to be bound by, all of
the terms, provisions and conditions applicable to the Lenders contained in the
Amended Credit Agreement.
 

IV.  
CONDITIONS PRECEDENT TO EFFECTIVENESS

 
This Amendment shall become effective as of the date hereof when each of the
following conditions precedent has been satisfied (the “First Amendment
Effective Date”):
 

--------------------------------------------------------------------------------


 
1.  Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment which collectively shall have been duly
executed on behalf of each of the Borrower, each of the Guarantors and the
Requisite Lenders.
 
2.  Organization Documents. The Administrative Agent shall have received the
following:
 
(i)  Resolutions. Copies of resolutions of each Loan Party approving and
adopting this Amendment, the incurrence of the Indebtedness evidenced by the
Tranche B Term Loans and the other transactions contemplated hereby and
authorizing execution and delivery of this Amendment, certified by a secretary
or assistant secretary of such Loan Party to be true and correct and in force
and effect as of the First Amendment Effective Date.
 
(ii)  Secretary’s Certificate. A certificate of the secretary or assistant
secretary of each Loan Party dated as of the First Amendment Effective Date
certifying that such Loan Party has not modified its articles of incorporation
or bylaws since such documents were last delivered to the Administrative Agent
or, if such documents have not previously been delivered or have been so
modified, attaching copies of such documents.
 
(iii)  Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Loan Party certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of its
incorporation or organization.
 
(iv)  Incumbency. An incumbency certificate of each officer of a Loan Party
executing this Amendment or any of the documents referred to in this Section IV
certified by a secretary or assistant secretary to be true and correct as of the
First Amendment Effective Date.
 
3.  Tranche B Term Notes. The Administrative Agent shall have received a Tranche
B Term Note in favor of each Lender requesting a Tranche B Term Note, which
shall have been duly executed on behalf of the Borrower and dated the First
Amendment Effective Date.
 
4.  Opinion of Counsel. The Administrative Agent shall have received, in each
case dated as of the First Amendment Effective Date and in form and substance
reasonably satisfactory to the Administrative Agent: (i) a legal opinion of
Cravath, Swaine & Moore LLP, special counsel for the Loan Parties, and (ii) a
legal opinion of The Law Offices of Thomas W. Bosse, PLLC, Esq., special Ohio
counsel for each Loan Party organized in the State of Ohio.
 
5.  Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the First Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that (i) the conditions specified in
Section 5.02(a) and (b) of the Amended Credit Agreement have been satisfied;
provided that for the purposes of such certificate the reference to the date of
the Audited
 
 

--------------------------------------------------------------------------------


 
Financial Statements in Section 6.05(e) of the Amended Credit Agreement shall be
deemed to be replaced by a reference to December 31, 2004, (ii) all
governmental, shareholder and third party consents and approvals, if any, with
respect to the Amendment and/or the Amended Credit Agreement and the
transactions contemplated thereby have been obtained, and (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Loan
Party or any transaction contemplated by the Amendment and/or Amended Credit
Agreement, if such action, suit, investigation or proceeding could reasonably be
expected to have a Material Adverse Effect.
 
6.  2003 16% Junior Notes. The Administrative Agent shall have received
evidence, in form and substance satisfactory to it, that the proceeds of the
Tranche B Term Loan, Revolving Loans made on the First Amendment Effective Date
and, if necessary, other funds available to the Borrower, shall have been
applied to the payment in full of the 2003 16% Junior Notes.
 
7.  No Default. No Default or Event of Default shall exist, or would result
from, the proposed Credit Extensions on the First Amendment Effective Date or
from the application of the proceeds thereof.
 
8.  Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the First Amendment Effective Date; provided
that the reference to the date of the Audited Financial Statements in Section
6.05(e) of the Amended Credit Agreement shall be deemed to be replaced by a
reference to December 31, 2004.
 
9.  Other Fees and Out of Pocket Costs. The Borrower shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the
Administrative Agent or Banc of America Securities LLC (including the reasonable
fees and expenses of the Administrative Agent’s legal counsel), and all other
fees and other amounts payable to the Administrative Agent or Banc of America
Securities LLC, in each case in connection with the arrangement, negotiation,
preparation, execution and delivery of this Amendment and/or the Amended Credit
Agreement.
 
VI.    MISCELLANEOUS


1.  Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders and the Administrative Agent as follows:
 
(i)  It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
 
(ii)  This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited (x)
by general principles of equity and conflicts of laws (whether enforcement is
sought by proceedings in equity or at law) or (y) by Debtor Relief Laws.
 
 

--------------------------------------------------------------------------------


 
(iii)  No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such Loan
Party of this Amendment (except for those which have been obtained on or prior
to the First Amendment Effective Date).
 
(iv)  The execution and delivery of this Amendment does not diminish or reduce
its obligations under the Loan Documents (including, without limitation, in the
case of each Guarantor, such Guarantor’s guaranty pursuant to Article IV of the
Existing Credit Agreement) in any manner.
 
(v)  The representations and warranties of the Loan Parties set forth in
Article VI of the Existing Credit Agreement are true and correct in all material
respects as of the First Amendment Effective Date; provided that the reference
to the date of the Audited Financial Statements in Section 6.05(e) of the
Amended Credit Agreement shall be deemed to be replaced by a reference to
December 31, 2004. All of the provisions of the Loan Documents, except as
amended hereby, are in full force and effect
 
(vi)  Subsequent to the execution and delivery of this Amendment and after
giving effect hereto, no unwaived event has occurred and is continuing on the
date hereof which constitutes a Default or an Event of Default.
 
2.  Liens. Each Loan Party affirms the liens and security interests created and
granted by it in the Loan Documents (including, but not limited to, the Shared
Collateral Security Agreement and the Non-Shared Collateral Security Agreement)
and agrees that this Amendment shall in no manner adversely affect or impair
such liens and security interests.
 
3.  Effect of Amendment. Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Loan Documents
shall remain unchanged and in full force and effect. On and after the First
Amendment Effective, any reference in the Loan Documents or any and all other
documents thereafter executed and delivered pursuant to the terms of the Loan
Documents to the “Credit Agreement” shall be deemed to refer to the Amended
Credit Agreement.
 
4.  Construction. This Amendment is a Loan Document executed pursuant to the
Existing Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Amended Credit Agreement.
 
5.  Reaffirmation of Loan Party Obligations. Each Loan Party hereby ratifies the
Amended Credit Agreement and acknowledges and reaffirms (i) that it is bound by
all terms of the Amended Credit Agreement and (ii) that it is responsible for
the observance and full performance of the Obligations. Without limiting the
generality of the proceeding sentence, (i) each of the Guarantors confirms that
it jointly and severally guarantees the prompt payment when due of all
Obligations (including, without limitation, those Obligations relating to the
Tranche
 
 

--------------------------------------------------------------------------------


 
B Term Loan), in accordance with, and pursuant to the terms of, Article IV of
the Amended Credit Agreement and (ii) each of the Loan Parties agrees that all
references in the Collateral Documents to the term “Secured Obligations” shall
be deemed to include all of the obligations of the Loan Parties to the Lenders
and the Administrative Agent, whenever arising, under the Amended Credit
Agreement, the Tranche B Term Notes, the Collateral Documents or any of the
other Loan Documents (including, but not limited to, any interest, expenses and
cost and charges that accrue after the commencement by or against any Loan Party
or any Affiliate thereof or any proceedings under any Debtor Relief Laws naming
such Person as the debtor in such proceeding) relating to the Tranche B Term
Loan.
 
6.  Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.
 
7.  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
8.  Binding Effect. This Amendment, the Amended Credit Agreement and the other
Loan Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof. These Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. Except as expressly modified and amended in this
Amendment, all the terms, provisions and conditions of the Loan Documents shall
remain unchanged and shall continue in full force and effect.
 
9.  Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 

 BORROWER:    
CINCINNATI BELL INC.,
an Ohio corporation
           By: /s/ Mark W. Peterson    

--------------------------------------------------------------------------------

      Name:  Mark W. Peterson
Title:  VP and Treasurer

 
 

--------------------------------------------------------------------------------


 
 

 GUARANTORS:    
CINCINNATI BELL PUBLIC COMMUNICATIONS INC.,
an Ohio corporation
             
CINCINNATI BELL TELECOMMUNICATION
SERVICES LLC, an Ohio limited liability company
              CINCINNATI BELL ENTERTAINMENT INC.  (formerly known as
Zoomtown.com Inc.), an Ohio corporation               CINCINNATI BELL COMPLETE
PROTECTION INC.,
an Ohio corporation
             
CINCINNATI BELL WIRELESS COMPANY,
an Ohio corporation 
             
CINCINNATI BELL WIRELESS HOLDINGS LLC,
an Ohio limited liability company
             
CINCINNATI BELL TECHNOLOGY SOLUTIONS INC.,
an Ohio corporation 
             
BRCOM INC., a Delaware corporation 
              BCSI INC., a Delaware corporation                BRFS LLC, a
Delaware limited liability company               BRHI INC., a Delaware
corporation               BRWSVCS LLC,  a Delaware limited liability company   
           
IXC BUSINESS SERVICES LLC,
a Delaware limited liability company 
              CINCINNATI BELL ANY DISTANCE INC., a Delaware corporation         
      IXC INTERNET SERVICES,  INC., a Delaware corporation                BRWL,
LLC, a Delaware limited liability company                BCSIVA,  INC., a
Virginia corporation             By: /s/ Mark W. Peterson    

--------------------------------------------------------------------------------

      Name:  Mark W. Peterson
Title:  VP and Treasurer



 
 
 

--------------------------------------------------------------------------------


 
 

 ADMINISTRTIVE AGENT:    
BANK OF AMERICA, N.A.,
as Administrative Agent 
           By: /s/ Todd Shipley    

--------------------------------------------------------------------------------

      Name:  Todd Shipley
Title:  Senior Vice President

 


--------------------------------------------------------------------------------




Annex I to First Amendment to Credit Agreement


CREDIT AGREEMENT


See Attached










--------------------------------------------------------------------------------





Annex II to First Amendment to Credit Agreement




Tranche B Term Loan Commitments and Applicable Percentages
 
 
 
Lender
Tranche B Term Loan
Commitment as of the First
Amendment Effective Date
 
Applicable Percentage
 
Bank of America, N.A.
 
$400,000,000
 
100.0%
 
TOTAL
 
 
$400,000,000.00
 
100.0%



 
 

--------------------------------------------------------------------------------





Annex III to First Amendment to Credit Agreement




Exhibit A


FORM OF LOAN NOTICE


Date: ___________, 20___


To: Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of February 16,
2005 (as amended, modified, restated or supplemented from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined), by
and among CINCINNATI BELL INC., an Ohio corporation (together with any permitted
successors and assigns, the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and an L/C Issuer, and PNC BANK, NATIONAL ASSOCIATION, as
Swingline Lender and an L/C Issuer.


The undersigned hereby requests (select one):



 
 o
A Borrowing of [Revolving][Tranche B Term] Loans.
     
 o
A conversion or continuation of Loans:




 
1.
On ____________ (a Business Day).
       
2.
In the amount of $____________.
       
3.
Comprised of____________.
[Type of Committed Loan requested]
       
4.
For Eurodollar Rate Loans: with an Interest Period of  ____ months.



The Borrowing requested herein complies with Section 2.01 of the Agreement.



 
CINCINNATI BELL INC.,
an Ohio corporation
 
 
By: _____________________________________     
Name: ___________________________________
Title:____________________________________       





 
 

--------------------------------------------------------------------------------





Annex IV to First Amendment to Credit Agreement


Exhibit C-2


FORM OF TRANCHE B TERM NOTE


____________, 20__


FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Tranche B Term Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of February 16, 2005 (as amended,
modified, restated or supplemented from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), by and among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto, BANK OF AMERICA, N.A., as Administrative Agent and an L/C
Issuer, and PNC BANK, NATIONAL ASSOCIATION, as Swingline Lender and an L/C
Issuer.


The Borrower promises to pay interest on the unpaid principal amount of each
Tranche B Term Loan from the date of such Tranche B Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.


This Tranche B Term Note is one of the Tranche B Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Tranche B Term
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Tranche B Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Tranche B Term Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Tranche B Term Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Tranche B Term Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.





 
CINCINNATI BELL INC.,
an Ohio corporation
 
 
By: _____________________________________     
Name: ___________________________________
Title:____________________________________       


 
 

--------------------------------------------------------------------------------






Annex V to First Amendment to Credit Agreement
 
Exhibit F


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]
     
3.
Borrower:
______________________________
     
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement

 
 
 

--------------------------------------------------------------------------------


 
 
5.
Credit Agreement:
That certain Credit Agreement, dated as of February 16, 2005 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement;”),
by and among CINCINNATI BELL INC., an Ohio corporation (together with any
permitted successors and assigns, the “Borrower”), the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, BANK OF
AMERICA, N.A., as Administrative Agent and an L/C Issuer, and PNC BANK, NATIONAL
ASSOCIATION, as Swingline Lender and an L/C Issuer.
     
6.
Assigned Interest:
 


 


 
 
 
Facility Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage
Assigned of
Commitment/Loans
 
 
 
CUSIP Number
         
Revolving Commitment
$250,000,000
$________________
______________%
 
Tranche B Term Loan
$400,000,000
$________________
______________%
 



[7.
Trade Date:
______________]






--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:______________________________
Name:
Title:




ASSIGNEE
[NAME OF ASSIGNEE]


By:______________________________
Name:
Title:


CINCINNATI BELL INC.,
an Ohio corporation


By:________________________________
Name:
Title:








 
 
 

--------------------------------------------------------------------------------

 



[Consented to and] Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By: _________________________________
Name:
Title:


[Consented to:]


[BANK OF AMERICA, N.A.,
as L/C Issuer]


By: ________________________________
Name:
Title:


PNC BANK, NATIONAL ASSOCIATION,
as [Swingline Lender][L/C Issuer]


By: ________________________________
Name:
Title:


CINCINNATI BELL INC.




By: ________________________________
Name:
Title:





--------------------------------------------------------------------------------




ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a not a United States
person under Section 7701(a)(30) of the Code, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------




Annex VI to First Amendment to Credit Agreement


Schedule 1.01(b)


Guarantors


Cincinnati Bell Public Communications Inc.
Cincinnati Bell Entertainment Inc.
Cincinnati Bell Complete Protection Inc.
BRFS LLC
Cincinnati Bell Wireless Company
Cincinnati Bell Wireless Holdings LLC
BRHI Inc.
Cincinnati Bell Telecommunication Services LLC
Cincinnati Bell Technology Solutions Inc.
BRCOM Inc.
BCSI Inc.
BCSIVA Inc.
BRWSVCS LLC
IXC Business Services, LLC
Cincinnati Bell Any Distance Inc.
IXC Internet Services, Inc.
BRWL, LLC




 
 

--------------------------------------------------------------------------------





Schedule 6.13(a)
Corporate Structure




See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------




Schedule 6.13(b)
Subsidiaries
 


A.
Cincinnati Bell Inc.

 



 
1.
BRHI Inc.

Jurisdiction of
Incorporation                                                                                                         
Delaware
Number of Shares of Equity Interests Authorized:
Common Stock:                         3,000
Preferred Stock:                         None
Number of Shares of Equity Interests outstanding:                     1,000
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:

Common Stock:                         100%
Preferred Stock:                         N/A
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion
or Purchase and Similar Rights:
Common Stock:                         None
Preferred Stock:                         N/A



 
2.
Cincinnati Bell Complete Protection Inc.

Jurisdiction of
Incorporation                                                                                                        
Ohio
Number of Shares of Equity Interests Authorized:
                                Common Stock:                        1000
Preferred Stock:                        None


Number of Shares of Equity Interests outstanding:
                Common
Stock                                                                                 
100
                Preferred
Stock                                                                                 
N/A
 
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Common
Stock:                                                                                
100%
Preferred
Stock:                                                                                
N/A
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or
Purchase and Similar Rights:
Common
Stock:                                                                                
None
Preferred
Stock:                                                                                
N/A



 
3.
BRFS LLC

Jurisdiction of
Formation                                                                                                               
Delaware
Number of Equity Interests Authorized:
Member
Interests:                                                                           
1000
Preferred
Interests:                                                                          
None
Number of Equity Interests
outstanding:                                                                                     1000
 
 

--------------------------------------------------------------------------------


 
 
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Member
Interests:                                                                           
100%
Preferred Interests:                       N/A
Number of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or Purchase
and Similar Rights:
Member
Interests:                                                                           
None
Preferred
Interests:                                                                           N/A



 
4.
Cincinnati Bell Wireless Holdings LLC

Jurisdiction of
Formation                                                                                                               
Delaware
Number of Equity Interests Authorized:
Member
Interests:                                                                           
1000
Preferred
Interests:                                                                          
None
Number of Equity Interests
outstanding:                                                                                    
1000
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Member
Interests1:                                                                        
100%
Preferred
Interests:                                                                          
N/A
Number of Equity Interests Covered by Outstanding Options,
    Warrants, Rights of Conversion or Purchase and
    Similar Rights: 
Member
Interests:                                                                           
None
Preferred
Interests:                                                                          
N/A



 
5.
Cincinnati Bell Public Communications Inc.

Jurisdiction of
Incorporation                                                                                                        
Ohio
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                                850
Preferred
Stock:                                                                               None
Number of Shares of Equity Interests
outstanding:                                                                  100
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Common
Stock:                                                                              
100%
Preferred
Stock:                                                                              
N/A
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or Purchase
and Similar Rights:
Common
Stock:                                                                              
None
Preferred
Stock:                                                                              
N/A



 
6.
Cincinnati Bell Telecommunication Services LLC

Jurisdiction of
Formation                                                                                                            
Ohio
Number of Equity Interests Authorized:
Member
Interests                                                                         
850
Preferred
Interests:                                                                      
N/A
 
 
________________________________
1  Cincinnati Bell Telecommunications Services LLC is held directly by
Cincinnati Bell Telephone Company LLC, a wholly owned subsidiary of Cincinnati
Bell Inc. 
 
 

--------------------------------------------------------------------------------


 
Number of Equity Interests
outstanding:                                                                                100
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Member
Interests:                                                                      
100%2 
Preferred
Interests:                                                                     
N/A
Number of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or Purchase
and Similar Rights:
Common
Stock:                                                                          
None
Preferred
Stock:                                                                          
N/A



 
7.
Cincinnati Bell Telephone Company LLC

Jurisdiction of
Formation                                                                                                         
Ohio
Number of Equity Interests Authorized:
Member
Interests:                                                                     
500
Preferred
Interests:                                                                     None
Number of Equity Interests
outstanding:                                                                              
100
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Member
Interests:                                                                     
100%
Preferred
Interests:                                                                     N/A
Number of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or Purchase
and Similar Rights:
Member
Interests:                                                                     
None
Preferred
Interests:                                                                    
N/A



 
8.
Cincinnati Bell Wireless Company

Jurisdiction of
Incorporation                                                                                                  
Ohio
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                         
850
Preferred
Stock:                                                                         
None
Number of Shares of Equity Interests
outstanding:                                                            100
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Common
Stock:                                                                         
100%
Preferred
Stock:                                                                         
N/A
Number of Shares of Equity Interests Covered by
                    Outstanding Options, Warrants, Rights of Conversion or
Purchase
                    and Similar Rights:
Common
Stock:                                                                         
None
Preferred
Stock:                                                                         
N/A



 
9.
Cincinnati Bell Wireless LLC

Jurisdiction of
Formation                                                                                                        
Ohio
Number of Equity Interests Authorized:
Member
Interests:                                                                    
Variable
 
________________________________
2  Cincinnati Bell Telecommunications Services LLC is held directly by
Cincinnati Bell Telephone Company LLC, a wholly owned subsidiary of Cincinnati
Bell Inc. 
 
 

--------------------------------------------------------------------------------


 
 
 
                                                Preferred
Interests:                                                                     None
Number of Shares of Equity Interests
outstanding:                                                             N/A
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Member
Interests:                                                                     
80%2 
Preferred
Interests:                                                                    
N/A
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or Purchase
and Similar Rights:
Member
Interests:                                                                     
None
Preferred
Interests:                                                                    
N/A



 
10.
Cincinnati Bell Entertainment Inc.

Jurisdiction of
Incorporation                                                                                                  
Ohio
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                         
850
Preferred
Stock:                                                                        
None
Number of Shares of Equity Interests
outstanding:                                                            100
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Common
Stock:                                                                         
100%
Preferred
Stock:                                                                         
N/A
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or Purchase
and Similar Rights:
Common
Stock:                                                                         
None
Preferred
Stock:                                                                         
N/A





 
11.
BRCOM Inc.

Jurisdiction of
Incorporation                                                                                                  
Delaware
Number of Equity Interests Authorized:
Common
Stock:                                                                         
1,000
Preferred
Stock:                                                                         
None
Number of Equity Interests outstanding:
Common
Stock:                                                                         
100
Preferred
Stock:                                                                          N/A
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell:
Common
Stock:                                                                         
100%
Preferred
Stock:                                                                         
N/A
Number of Equity Interests Covered by Outstanding Options, Warrants, Rights
of Conversion or Purchase and Similar Rights:
Common
Stock:                                                                        
None
Preferred
Stock:                                                                        
N/A
 
 
________________________________
2  Cincinnati Bell Wireless LLC is held directly by Cincinnati Bell Wireless
Holdings LLC, a wholly owned second tier subsidiary of Cincinnati Bell Inc. 
 

--------------------------------------------------------------------------------


 
 
 

 
12.
Cincinnati Bell Extended Territories LLC

Jurisdiction of
Formation                                                                                                        
Ohio
Number of Equity Interests Authorized:
Member
Interests:                                                                    
500
Preferred
Interests:                                                                   
None
Number of Equity Interests
outstanding:                                                                             
100
Percentage of Each Class of Equity Interest Owned by Cincinnati Bell Inc:
Member
Interests:                                                                    
100%3 
Preferred
Interests:                                                                    N/A
Number of Equity Interests Covered by Outstanding Options,
    Warrants, Rights of Conversion or Purchase and Similar Rights:
                                                                               
Member
Interests:                                                                    
None
Preferred
Interests:                                                                   
N/A




B.           BCSI Inc.4 
 

 
1.
BRWSVCS LLC

Jurisdiction of
Formation                                                                                                         
Delaware
Number of Equity Interests Authorized:
Member
Interests:                                                                     
1,000
Preferred
Interests:                                                                    
None
Number of Equity Interests
outstanding:                                                                              
1,000
Percentage of Each Class of Equity Interest Owned by BCSI Inc:
Member
Interests:                                                                     
100%
Preferred
Interests:                                                                     N/A
Number of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or Purchase
and Similar Rights:
Member
Interests:                                                                     
None
Preferred
Interests:                                                                    
N/A





 
2.
BCSIVA Inc. 

Jurisdiction of
Incorporation                                                                                                  
Virginia
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                                         
5,000
Preferred
Stock:                                                                                         
None
Number of Shares of Equity Interests
outstanding:                                                             1,000
Percentage of Each Class of Equity Interest Owned by BCSI Inc.:
 
 
________________________________
3  Cincinnati Bell Extended Territories LLC is held directly by Cincinnati
Bell Telephone Company LLC, a wholly owned subsidiary of Cincinnati Bell Inc. 
4  The following entities are directly or indirectly held by BCSI Inc., a wholly
owned second tier subsidiary of Cincinnati Bell Inc. 
 

--------------------------------------------------------------------------------


 
 
Common
Stock:                                                                         
100%
Preferred
Stock:                                                                         
N/A
Number of Shares of Equity Interests Covered by Outstanding
                 Options, Warrants, Rights of Conversion or Purchase and Similar
Rights:
Common
Stock:                                                                          None
Preferred
Stock:                                                                         
N/A





 
3.
Cincinnati Bell Technology Solutions Inc.

Jurisdiction of
Formation                                                                                                         
Ohio
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                          
850
Preferred
Stock:                                                                          
None
Number of Shares of Equity Interests
outstanding:                                                             100
Percentage of Each Class of Equity Interest Owned by BCSI Inc.:
Common
Stock:                                                                          
100%
Preferred
Stock:                                                                          
N/A
Number of Shares of Equity Interests Covered by Outstanding Options,
               Warrants, Rights of Conversion or Purchase and Similar Rights:
Common
Stock:                                                                          
None
Preferred
Stock:                                                                          
N/A





 
4.
BRWL, LLC

Jurisdiction of
Formation                                                                                                         
Delaware
Number of Equity Interests Authorized:
Member
Interests:                                                                     
1,000
Preferred
Interests:                                                                    
None
Number of Equity Interests
outstanding:                                                                              
1,000
Percentage of Each Class of Equity Interest Owned by BCSI Inc. :
Member
Interests:                                                                     
100%
Preferred
Interests:                                                                    
N/A
Number of Equity Interests Covered by Outstanding Options, Warrants,
               Rights of Conversion or Purchase and Similar Rights:
Member
Interests:                                                                     
None
Preferred
Interests:                                                                    
N/A
 
 
 



--------------------------------------------------------------------------------







 
5.
Cincinnati Bell Any Distance Inc.

Jurisdiction of
Incorporation                                                                                                    Delaware
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                          
100
Preferred
Stock:                                                                          
100,000
Number of Shares of Equity Interests outstanding:
Common
Stock:                                                                                           100
Preferred
Stock:                                                                                          
54,082
Percentage of Each Class of Equity Interest Owned by BCSI Inc.:
Common
Stock:                                                                          
100%
Preferred
Stock:                                                                          
100%5 
Number of Equity Interests Covered by Outstanding Options,
             Warrants, Rights of Conversion or Purchase and Similar Rights:
Common
Stock:                                                                           
None
Preferred
Stock:                                                                           
None




6.             IXC Business Services, LLC
Jurisdiction of
Formation                                                                                                          
Delaware
Number of Equity Interests Authorized:
Member
Interests:                                                                      
100
Preferred
Interests:                                                                     
N/A
Number of Equity Interests
outstanding:                                                                                100
Percentage of Each Class of Equity Interest
Owned by BCSI Inc.:
Member
Interests:                                                                                      
100%
Preferred
Interests:                                                                                     
N/A


Number of Equity Interests Covered by Outstanding Options,
                Warrants, Rights of Conversion or Purchase and Similar Rights:
Member
Interests:                                                                                      
None
Preferred
Interests:                                                                                     
N/A


7.         IXC Internet Services, Inc.
Jurisdiction of
Incorporation                                                                                                    
Delaware
Number of Equity Interests Authorized:
Common
Stock:                                                                            10,000
Preferred
Stock:                                                                           
None
Number of Equity Interests
outstanding:                                                                               
10,000
Percentage of Each Class of Equity Interest
Owned by BCSI Inc.
Common
Stock:                                                                           
100%
 
 
 
________________________________
5  Held directly by IXC Internet Services Inc., a wholly owned subsidiary
of BCSI Inc. 
 
 

--------------------------------------------------------------------------------


Preferred
Stock:                                                                           
N/A
Number of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion
Or Purchase and Similar Rights:
Common
Stock:                                                                           
None
Preferred
Stock:                                                                           
N/A



 
8.
MSM Associates, Limited Partnership

Jurisdiction of
Formation                                                                                                          
Delaware
Number of Equity Interests Authorized:
Common
Stock:                                                                           
N/A
Preferred
Stock:                                                                           
N/A
Number of Shares of Equity Interests
outstanding:                                                              N/A
Percentage of Each Class of Equity Interest
Owned by BCSI
Inc.:                                                                                                  
85%6 
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or
Purchase and similar rights:
                                                                                Common
Stock:                                                                           
N/A
Preferred
Stock                                                                             N/A


 
9.             Mutual Signal Corp.   
Jurisdiction of
Incorporation                                                                                                    
New York
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                           
200
Preferred
Stock:                                                                           
None
Number of Shares of Equity Interests
outstanding:                                                             
Unknown
Percentage of Each Class of Equity Interest
Owned by BCSI Inc.:
Common
Stock:                                                                           
85%7 
Preferred
Stock:                                                                           
N/A
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or
Purchase and Similar Rights:
Common
Stock:                                                                           
Unknown
Preferred
Stock:                                                                            None


 
________________________________
6  MSM Associates, Limited Partnership is a third tier subsidiary of Mutual
Signal Holding Corporation, a first tier subsidiary of BCSI Inc.
7  Mutual Signal Corporation is a first tier subsidiary of Mutual Signal Holding
Corporation, a first tier subsidiary of BCSI Inc.
 

--------------------------------------------------------------------------------


 
 
 
10.
Mutual Signal Corporation of Michigan

Jurisdiction of
Incorporation                                                                                                    
New York
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                           
100
Preferred
Stock:                                                                           
N/A
Number of Shares of Equity Interests
outstanding:                                                              
Unknown
Percentage of Each Class of Equity Interest
Owned by BCSI Inc.:
Common
Stock:                                                                            
85%8 
Preferred
Stock:                                                                            
N/A
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or
Purchase and Similar Rights:
Common
Stock:                                                                            
Unknown
Preferred
Stock:                                                                             Unknown


 

 
11.
Mutual Signal Holding Corporation

Jurisdiction of
Incorporation                                                                                                     
Delaware
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                            
10,000
Preferred
Stock:                                                                           
10,000
Number of Shares of Equity Interests outstanding:
Common
Stock:                                                                                            
100
Preferred
Stock:                                                                                            
1,723
Percentage of Each Class of Equity Interest
Owned by BCSI Inc.:
Common
Stock:                                                                            
85%
Preferred
Stock:                                                                            
100%
Number of Shares of Equity Interests Covered by
Outstanding Options, Warrants, Rights of Conversion or
Purchase and Similar Rights:
Common
Stock:                                                                            
None
Preferred
Stock:                                                                            
None


               C.             BRCOM Inc.


               1.           BCSI Inc. 
Jurisdiction of
Incorporation                                                                                                     
Delaware
Number of Shares of Equity Interests Authorized:
Common
Stock:                                                                            
10,000
Preferred
Stock:                                                                            
None
Number of Shares of Equity Interests outstanding:
                                                Common
Stock:                                                                             
1,000
 
 
________________________________
8 Mutual Signal Corporation of Michigan is a second tier subsidiary of Mutual
Signal Holding Corporation, a first tier subsidiary of BCSI Inc. 
 
 

--------------------------------------------------------------------------------


 
                                                Preferred
Stock:                                                                            
N/A
Percentage of Each Class of Equity Interest
Owned by BRCOM Inc.:
Common
Stock:                                                                              100%
Preferred
Stock:                                                                             
N/A
Number of Shares of Equity Interests Covered by Outstanding Options,
                Warrants, Rights of Conversion or Purchase and Similar Rights:
Common
Stock:                                                                             
None
Preferred
Stock:                                                                             
None




 
 